DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022, 04/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/3/2022.
Applicant's election with traverse of Group I claims 1-17 in the reply filed on 5/3/2022 is acknowledged.  The traversal is on the ground(s) that the patentable features are related.  This is not found persuasive because a determination of patentability has not yet been made, and the features of Group I differ from the features of Group II for the reasons previously indicated the features requiring different fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the valve" in line 13; claim 3, "the top" in line 2, "the bottom" in line 2; claim 13, "the valve" in line 14;  Claim 16, "the central channel" in line 6, “the wafer” in line 10; Claim 17, "the wafer" in line 5; Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10, 11, 13 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Herz (US 2013/0068325);
Claims 5 and 6, (and in the alternative claims 10 and 13) is/are rejected (as indefinitely understood)  under 35 U.S.C. 103 as being unpatentable over Herz as applied to claim 1-3 (as indefinitely understood) above; 
Claims 9, 14, 15, 16 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Herz as applied to claim 1-3 and 13 (as indefinitely understood) above and further in view of Baldo (US 7928960). 

Herz discloses in claim 1:  (see at least annotated figure 5A below)

    PNG
    media_image1.png
    628
    1128
    media_image1.png
    Greyscale

A microfluidic valve (paragraph 0010 and see figure 5A) comprising: a body (of 500), having a first (top at 1004) and a second (bottom at 1002) surface (it is noted that the terms top/bottom are vantage-point discretionary, and this is contextually congruent with the instant written description under a BRI (broad reasonable interpretation)); an inlet channel (along 125), extending in the body from the first or the second surface (i.e. from 1002 or 1004 depending upon flow of fluid and indicated surface); a first transverse channel (at 560 or 1014), extending in the body in a transverse direction (i.e. perpendicular) with respect to (the inlet channel and an axis there along) the inlet channel, the first transverse channel being fluidically coupled to the inlet channel (i.e in the open position of the valve); an outlet channel (along 425), extending in the body from the first surface (i.e. top at 1004) and being fluidically coupled to the first transverse channel, the inlet channel, the first transverse channel and the outlet channel forming a fluidic path (as shown); an occluding portion (at 126 or 526), formed by the body and extending over the transverse channel; a suspended portion (at 530 or 526 as the case may be), formed by the body and extending over the transverse channel, the suspended portion spaced laterally apart from the occluding portion (i.e. that of 126 as the case may be); and a piezoelectric actuator (452, 554, 556) coupled to the occluding portion (via 116) and configured to move the occluding portion between an opening position of the valve, where the occluding portion does not interfere with the fluidic path (i.e. open), and a closing position of the valve (i.e. closed), where the occluding portion interferes with the fluidic path. 

Herz discloses in claim 2:  The valve according to claim 1, further comprising a deformable element (116), extending on the first surface (i.e. top surface) of the body and coupled to the piezoelectric actuator, the deformable element being rigid with the occluding portion (126, i.e. the portions 116 and 126 are movably fixed to one another.) 

Herz discloses in claim 3:  The valve according to claim 2, wherein the body comprises: a substrate of semiconductor material (metal or synthetic material paragraph 0066 or 0102), delimited at the top by a top surface (at 1006) and at the bottom by the second surface, wherein the inlet channel, the first transverse channel, and the outlet channel extend in the substrate (as shown); and a trench (at 1008), extending in the substrate from the top surface to the first transverse channel (i.e. directly or via 125), said trench laterally delimiting the occluding portion (i.e. the trench 1008 surrounds the valve seat 572 and is adjacent to transverse channel 560 or connected to 1014 via 125/1016.) 

Herz discloses in claim 4:  The valve according to claim 3, wherein the inlet channel extends in the substrate from the second surface to the first transverse channel (as shown.) 

Herz discloses in claim 5: The valve according to claim 3, wherein the inlet channel extends in the substrate to the first transverse channel (id); Herz does not disclose: the inlet channel extending from the top surface; but considering that Fig 7A of Herz teaches (see at least annotated figure 7A below)

    PNG
    media_image2.png
    455
    672
    media_image2.png
    Greyscale

an inlet channel from a normal surface to the substrate (725 extends to the channel about 572 and provides for a U-shaped flow path with two 90.deg. bends, for the purpose of for example, directing the flow path into and out of the substrate to and from the desired location); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the inlet channel of Herz figure 5A as taught in Figure 7A to extend from a normal and arguably top surface to the substrate as taught in Figure 7A so as to extend from the top surface of figure 5A to the channel of Figure 5A and provides for a U-shaped flow path with two 90.deg. bends, all for the purpose of directing the flow path into and out of the substrate to and from the desired location; and especially considering that placement or rearrangement of parts (or in this case a flow path) has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Herz discloses (as modified for the reasons discussed above) in claim 6. The valve according to claim 5, wherein the first transverse channel (in this case 1014) extends in the substrate at a first depth (i.e. at 1010) from the top surface (as modified for the reasons discussed above, the inlet channel as modified above from figure 7A at 725) and wherein the fluidic path further comprises: a second transverse channel (in this case 560), extending in the substrate at a second depth (at 1012) from the top surface, the second transverse channel being fluidically coupled to the first transverse channel (as shown); and a coupling channel (along 1016), extending in the substrate between the first and the second transverse channel, wherein the second depth is smaller than the first depth.

Herz discloses the invention of claim 9:  but does not disclose: piezoresistive elements, extending in the substrate from the top surface, laterally to the occluding portion (i.e. to provide for sensor feedback of the piezoelectric actuator); but Baldo teaches: using a piezoresistive element to sense the movement of the actuator for sensor feedback via a Wheatstone bridge circuit Col 3 ln 8-14, and for example providing motion feedback to the actuator control.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the microfluidic piezoelectrically actuated valve of Herz, a piezoresistive sensor arrangement as taught in Baldo using a piezoresistive element to sense the movement as taught in Baldo, of the actuator for sensor feedback via a Wheatstone bridge circuit, and for example for the purpose of providing movement feedback to the actuator control. 

Herz discloses the invention of claim 10:  The valve according to claim 3, further comprising heater elements of (i.e. the conductive electrical connection is necessarily made of a conductive material which also through electrical conduction will give off a certain measure of resistive heat as the current passes through the…) conductive material extending on the first top surface of the substrate (i.e. the piezo actuator at 452 figure 5A is above the first surface and the occluding portion 126, and to receive the voltage must be connected into the page and extend…), laterally to the occluding portion (126.) Furthermore, if it could be persuasively argued at some future unforeseen date that Herz does not teach or that there is a lack of lateral extension of conductive material heater elements; 
Nonetheless, considering that Herz teaches a piezoelectric actuator 452 that must be electrically connected to an electrical circuit having resistive elements, for the purpose of conducting electricity per-se; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to extend electrical contacts/connections laterally to the piezoelectrical actuator and/or occlude for the purpose of supplying electrical voltage/current to and from the piezoelectrical actuator of Herz, so as to actuate the valve. 

Herz discloses the invention of claim 11:  The valve according to claim 2, wherein a first end of the deformable element is coupled to the suspended portion (at 1024 end at 526) and a second end of the deformable element is coupled to the first surface of the body (at 530.) 

Herz discloses in claim 13: [A microfluidic valve (paragraph 0010 and see figure 5A) resulting via…]  A manufacturing process of [such] a microfluidic valve, comprising: forming a first transverse channel (i.e. 1014/560) in a substrate (of 120) of semiconductor material (metal or synthetic material paragraph 0066 or 0102); forming an outlet channel (along 425), extending in the substrate from a first surface (at 1004) and being fluidically coupled to the first transverse channel; forming an inlet channel (along 125), extending in the substrate from the first or from a second surface (at 1002) of the substrate, the inlet channel being fluidically coupled to the first transverse channel and forming a fluidic path with the first transverse channel and the outlet channel; forming, in the substrate, an occluding portion (at 126 which is formed or placed therein) extending between the first surface and the first transverse channel; forming, in the substrate, a suspended portion (at 526 which is formed or placed therein) extending between the first surface and the first transverse channel, the suspended portion spaced laterally apart from the occluding portion; and forming, on the substrate, a piezoelectric actuator (452/54/556 are placed/form on top of or over the substrate) coupled to the occluding portion (via 116) and configured to move the occluding portion from an opening position of the valve, where the occluding portion does not interfere with the fluidic path (i.e. opened), and a closing position of the valve, where the occluding portion interferes with the fluidic path (i.e. closed) 
furthermore, if it could be argued persuasively at some future unforeseen date that Herz does not explicitly disclose assembly steps, considering the resultant structure of Herz assembled into the microfluidic valve, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the microfluidic valve of Herz as taught by the arrangement therein, via a series of assembly/formation steps, for the purpose of readying a microfluidic valve for control of fluid there through. 

Herz discloses (or as modified for the reasons discussed above) in claim 14:  The process according to claim 13, wherein forming the first transverse channel comprises forming a first cavity (i.e. the cavity of 1014 or 560), wherein the inlet channel extends from the first surface to the first cavity and the outlet channel extends from the first or the second surface of the substrate to the first cavity; but Herz does not disclose: forming the cavity via a buried process; although Baldo teaches: forming a plurality of cavities via a masking, etching and epitaxial growth process (Col 3 ln 3 – 65), for the purpose of forming a micro element that can be part of a silicon wafer. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to form a channel such as the first transverse channel via a first cavity formed via a buried process as taught by Baldo for that of Herz, including forming a plurality of cavities including the first cavity and resulting first transverse channel via a masking, etching and epitaxial growth process as taught by Baldo, for the purpose of forming a micro element that can be part of a silicon wafer. 

Herz discloses (as modified for the reasons discussed above) in claim 15:  The process according to claim 14, wherein forming the occluding portion comprises forming a trench (at 1008 about 572 and 574) in the substrate from the first surface to the first buried cavity (as modified for the reasons discussed above), the trench laterally delimiting the occluding portion (i.e. on either side of 126.) 

Herz discloses (as modified for the reasons discussed above) in claim 16: The process according to claim 14, wherein the first buried cavity is formed at a first depth (i.e. in this case at 1014 to depth 1010) from the top surface of the wafer, the process further comprising: after forming the first buried cavity (as modified for the reasons discussed above), forming a second cavity (in this case surrounding 560 and when assembled) configured to form a second transverse channel (along 560), the second cavity extending in the wafer at a second depth (at 1012); and forming a coupling channel (at 1016/along 125) in the wafer from the top surface, the central channel (i.e. the center of 1016 along 125) traversing the occluding portion (or in other words centrally aligned coaxially there with) and extending between the first and the second buried cavity, wherein the first depth (1010) is greater than the second depth (1012), the first buried cavity laterally projects with respect to the second buried cavity (i.e. they are parallel an off center) with a projecting portion (i.e. the interposed body between the first and second buried cavities) and the inlet channel extends from the [second] surface of the wafer as far as the projecting portion of the first buried cavity; but Herz does not disclose: the formation of the second transverse cavity via a buried cavity process; nor the inlet extending from the first surface; Considering the above buried formation process taught by Baldo; and considering that Fig 7A of Herz teaches: an inlet channel from a normal surface to the substrate (725 extends to the channel about 572 and provides for a U-shaped flow path with two 90.deg. bends, for the purpose of for example, directing the flow path into and out of the substrate to and from the desired location); 
Accordingly it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to form a channel such as the second transverse channel via a second cavity formed via a buried process as taught by Baldo for that of Herz, including forming a plurality of cavities including the second cavity resulting in the second transverse channel via a masking, etching and epitaxial growth process as taught by Baldo, for the purpose of forming a micro element that can be part of a silicon wafer; 
And further it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the inlet channel of Herz figure 5A as taught in Figure 7A to extend from a normal and arguably top surface to the substrate as taught in Figure 7A so as to extend from the top surface of figure 5A to the channel of Figure 5A and provides for a U-shaped flow path with two 90.deg. bends, all for the purpose of directing the flow path into and out of the substrate to and from the desired location; and especially considering that placement or rearrangement of parts (or in this case a flow path) has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)


Allowable Subject Matter
Claims 7, 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; dependent claim 8 depends from claim 7 and would be allowable merely as it includes all of the allowable limitations of the parent claim; 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claims 7 the following “a second supporting element of semiconductor material, extending on the top surface of the substrate and being configured to couple the deformable element to the occluding portion” in combination with the other limitations set forth above, and to modify Herz would not be obvious without improper hindsight construction of the same; 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 12 the following “…a second support connected between the first surface of the body and the deformable element” in combination with the other limitations set forth above; and for the reasons indicated above;  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious the following in claim 17 “forming an insulating layer on the top surface of the wafer; forming an opening in the insulating layer; forming at least one supporting element in the opening; and forming a deformable element on the first surface of the wafer, rigid with the occluding portion, the deformable element being coupled to the supporting element and carrying the piezoelectric actuator.” and in combination with the other limitations set forth above and for the reasons indicated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753